—In a negligence action to recover damages for personal injuries, Richard G. Lawless, attorney for the plaintiff, appeals from an order of the Supreme Court, Nassau County (Oppido, J.), dated January 29, 1985, which granted the plaintiff’s motion for reargument of Lawless’ motion for permission to withdraw as her counsel, *795and thereupon denied leave to withdraw with leave to renew said motion before the trial court.
Order modified by deleting the provision which, upon reargument, denied the appellant’s motion for leave to withdraw as counsel, and substituting therefor a provision that the original determination granting that motion is adhered to. As so modified, order affirmed, without costs or disbursements. The appellant shall serve upon the plaintiff copies of the order to be made hereon, with notice of entry, by certified mail, return receipt requested, and by ordinary mail with postal proof of mailing, and shall also serve a copy of the order to be made hereon, with notice of entry, upon the attorneys for the defendant. Upon the filing of proof of such service with the clerk of the county where the action is pending, the appellant shall be relieved as counsel for the plaintiff. All proceedings in this action are stayed until 60 days after such service is completed; the plaintiff, if she be so advised, shall retain new counsel within said period.
In light of the irreconcilable differences between the appellant attorney and the plaintiff, his client, with respect to the proper course to be pursued by counsel in the litigation, the appellant’s motion to withdraw as counsel for the plaintiff should have been granted. Gibbons, J. P., Brown, Lawrence and Kooper, JJ., concur.